Name: Council Regulation (EC) No 2444/96 of 17 December 1996 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: Europe;  plant product;  economic policy;  agricultural policy
 Date Published: nan

 No L 333/4 EN Official Journal of the European Communities 21 . 12. 96 COUNCIL REGULATION (EC) No 2444/96 of 17 December 1996 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Article 3 (2) of Regulation (EEC) No 2075/92 (3) provides for the award of a supplementary amount for flue-cured, light air-cured and dark air-cured tobaccos grown in Belgium, Germany and France ; whereas the growing conditions for these tobaccos in Austria are similar to those in Germany; whereas Austria should therefore be entitled to the same supplementary amount as Germany; whereas Regulation (EEC) No 2075/92 should be amended as a result, Article 1 The following sentence shall be added to Article 3 (2) of Regulation (EEC) No 2075/92: 'The supplementary amount granted for tobaccos grown in Germany shall also be granted for tobaccos grown in Austria from the 1996 harvest onwards .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Council The President I. YATES (&lt;) OJ No C 343, 15. 11 . 1996, p. 9 . (2) Opinion delivered on 13 December 1996 (not yet published in the Official Journal). Q) OJ No L 215, 30 . 7 . 1992, p. 70 . Regulation as last amended by Regulation (EC) No 415/96 (OJ No L 59 , 8 . 3 . 1996, p . 3).